Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-8 and 19-20, without traverse in the reply filed on 10/22/2021 with claim amendments is acknowledged; in said amendment dated 10/22/2021, applicants’ have amended claims 1, 6, 9 and 19. Thus, amended claims 1-20 are pending in this application; elected Group I claims 1-8 and 19-20 is now under consideration for examination and claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application: 62/898,077 filed on 09/10/2019 is noted; however the instant claims are only granted the priority date of the non-provisional application filed on 09/08/2020 as support for SEQ ID NOs: 1, 9, 10, 14, 18 and 19 is found only in the non-provisional application filed on 09/08/2020. 
Objections-Specification
	I. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, for example, page 10, line 11 of the instant application. Applicants’ are required to thoroughly scrutinize the specification and delete all embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required. 
II. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-8 and 19-20 is/are directed to a natural phenomenon. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101. See MPEP 2106(III), flow chart.  
 “If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim is directed to a ‘product of nature’ exception (Step 2A: YES), and requires further there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” MPEP 2106.04(c)
Here, claims 1-8 and 19-20 are directed towards a composition of matter. As discussed above, UniProtKB/TrEMBL, Accession Nos. G8LU16 (SEQ ID NO: 1); A0A318YBK9 (SEQ ID NO: 9); A0A4U7JJW1 (SEQ ID NO: 10);  A3DJS9 (SEQ ID NO: 14); G0CEN3 (SEQ ID NO: 18) and A0A0P0FLE3 (SEQ ID NO: 19) disclose naturally-occurring xylobiohydrolases and appendage dependent endoxylanases (see provided sequence alignments) that reads on all of the features of claims 1-8 and 19-20 for the reasons set forth above and also see in the rejections under 35 U.S.C. 103 (AIA ) below.  1-8 and 19-20 encompass at least one naturally-occurring enzyme/xylobiohydrolases and appendage dependent endoxylanases, for step 2A “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” Regarding Step 2B for claims 1-8 and 19-20, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”? MPEP 2106.05(II). Here, claims 1-8 and 19-20 do not recite any additional elements other than a variant protease that encompasses natural products.  As such, Step 2B is answered in the negative and claims 1-8 and 19-20 are directed towards a judicial exception.   
Regarding claims 8 and 20 are directed towards compositions of matter. Claims 8 and 20 recite the same product of nature as claim 1 present in a man-made composition (or potentially man-made composition) as evidenced by Izquierdo et al., (Std. Genom. Sci., 2012, Vol. 6: 104-115) discloses a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant application (see provided sequence alignment) and a reference microorganism that produces many other enzymes/a total 72 glycosyl hydrolases that can hydrolyze cellulose/hemicellulose/biomass and said hydrolytic enzymes are found in the cellulosomes of said reference microorganism (see Abstract; col. 1-2, pages 109-112; Fig. 4, page 110; Table 5-6, page 111; and entire document); similarly, the reference of  Wilson et al., (Biotechnol. Biofuel., 2013, Vol. 6:179, pages 1-18) also disclose a polypeptide having 100% sequence identity to SEQ ID NO: 14 of the instant application (see provided sequence alignment) and a reference microorganism that produces many other enzymes/glycosyl hydrolases that can hydrolyze Where the claim is to a nature-based product in combination with non-nature based elements (e.g., a claim to "a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt"), the markedly different characteristics analysis should be applied only to the nature-based product limitation.” MPEP 2106.04(c)(I)(A).   
In claims 1-8 and 19-20, the recited xylobiohydrolases and appendage dependent endoxylanases and additional enzymes of claims 8 and 20 include nature-based products (e.g. xylobiohydrolases and appendage dependent endoxylanases … arabinofuranosidase … GH30-8 enzyme occur naturally).  “The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.” MPEP 2106(c)(II)(C).  Here, there is no evidence of record that indicates that placement of the naturally-occurring xylobiohydrolases and appendage dependent endoxylanases … arabinofuranosidase … GH30-8 enzyme or any natural enzyme composition as recited in claims 1-8 and 19-20 introduces any specific characteristic that is not an inherent or innate characteristic of the naturally-occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart (e.g. physical form placing in a kit, etc., is an incidental change in characteristic).  As such, regarding claims 1-8 and 19-20, the recited compositions do not appear to possess a marked difference such that Step 2A is answered as the compositions of claims 1-8 and 19-20 not being markedly different.  
  As such, claims 1-8 and 19-20 are directed towards a judicial exception for the reasons set forth above. The claims recite ineligible subject matter for the reasons stated.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and claims 2-8 and 19-20 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “… defined aldouronates …” in claim 1 renders the claim indefinite and considered to be a relative term which renders the claim indefinite and the specification does not provide a standard for ascertaining the requisite degree or any other metric, and defined aldouronates …” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. It is not clear to the examiner as to what type of “molecular size or molecular structure” of “… defined aldouronates …” is encompassed in the above phrase. Thus, the scope of the claim is unclear. A perusal of the specification does not provide any support for claim 1, as written “… defined aldouronates …” and the claims does not recite the specific conditions/metric/size/structure of “… defined aldouronates …”, the applicants' intend to encompass. Clarification and correction is required.
Although the claims are examined in the light of the specification, specification cannot be read into the claims i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5).
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-8 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
1-8 and 19-20 of the instant application as interpreted are directed to any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between 
In the instant case, there is no structure associated with function with regard to the members of genus of polypeptides with the associated function i.e., any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NO: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NO: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). 
No information, beyond the characterization of a few species: isolated specific polypeptides comprising SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) and as disclosed in the prior art (see 35 U.S.C. 103 rejection below) and the method of use of said specific enzymes with specific structures, has been provided by the applicants’, which would indicate that they had possession of the genus of polypeptides with the associated function i.e., any composition, said host comprising a genus of polypeptides 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation).
The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1, 9, 10, 14, 18 and 19 with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not necessarily have similar structures. For example proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes 
	As stated above, no information beyond the characterization of a few species: isolated specific polypeptides comprising SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) and as disclosed in the prior art (see 35 U.S.C. 103 rejection below) and the method of use of said specific enzymes with specific structures, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-8 and 19-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: isolated specific polypeptides comprising SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-8 and 19-20 are so broad as to encompass: any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a few species: isolated specific polypeptides comprising SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) and as disclosed in the prior art (see 35 U.S.C. 103 rejection below) and the method of use of said specific enzymes with specific structures. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides i.e., any composition, said host comprising a genus of polypeptides including 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides encompassed by these claims.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in 
	The specification does not support the broad scope of the claims which encompass: any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19; (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10; said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (also see 35 U.S.C. 112(b) rejection above for claims interpretation) as claimed in claims 1-8 and 19-20, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising undefined and unlimited structure(s) … or comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 1, 9, 10, 14, 18 and 19 and having the amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14) or Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078) and in view of Lali et UniProtKB/TrEMBL, Accession Nos. Izquierdo et al., G8LU16 (SEQ ID NO: 1); Kyrpides N., A0A318YBK9 (SEQ ID NO: 9); Rettenmaier et al., A0A4U7JJW1 (SEQ ID NO: 10); Wilson et al., A3DJS9 (SEQ ID NO: 14); Bogdanove et al., G0CEN3 (SEQ ID NO: 18), Wu et al., A0A0P0FLE3 (SEQ ID NO: 19) having 100% sequence identity to SEQ ID NOs: 1, 9, 10, 14, 18 and 19 of the instant invention, see provided sequence alignments.
Claims 1-8 and 19-20, as interpreted are directed to any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the following activities: (a) an appendage dependent endoxylanase (genus of structures; as in claims 1 and 19) or said appendage dependent endoxylanase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 14, 18 and 19 (as in claim 6); (b) a xylobiohydrolase having at least 90% identity to a sequence selected from the group consisting of SEQ ID NOs: 1, 9 and 10 (as in claims 1 and 19); said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). 
Regarding claims 1-6, Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14) teach the biochemical characterization of a bi-functional enzyme/a putative GH30_7 hydrolase exhibiting endo and exo-xylanase activity i.e., appendage dependent endoxylanase and xylobiohydrolase activity and said enzyme catalyzes the formation of alodouronates/MeGlcA substituted xylooligosaccharide (XOS) and xylobiose (X2) from lignocellulosic biomass: Applicants’ are directed to the following sections in Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14): 
Similarly, regarding claims 1-6, Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078) also teach the biochemical characterization of a bi-functional enzyme/a putative GH30_7 hydrolase exhibiting endo and exo-xylanase activity i.e., MeGlcA appendage dependent glucuronoxylanase and xylobiohydrolase activity and said enzyme catalyzes the formation of alodouronates/MeGlcA substituted xylooligosaccharide (XOS) and xylobiose (Xyl2) from lignocellulosic biomass: Applicants’ are directed to the following sections in Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078): Abstract; Fig. 3-6, pages 4068-4071; and entire document.   
Katsimpouras et al., or Nakamichi et al., are silent regarding said polypeptides with xylobiohydrolase and appendage dependent endoxylanase activity having at least 90% identity to the polypeptides of SEQ ID NOs: 1, 9 and 10 (with xylobiohydrolase activity); SEQ ID NOs: 14, 18 and 19 (with appendage dependent endoxylanase activity) (as in claims 1, 6 and 19); and said composition comprising additional enzymes of undefined and unlimited structures having the following activities: arbainofuranosidase, … GH30-8 enzyme … (as in claims 8 and 20; also see 35 U.S.C. 112(b) rejection above for claims interpretation). 
However, regarding claims 1, 6, 8 and 19-20 analogous art Lali et al., (US 8,338,139 B2) teach, suggest and provide motivation for the use of endo- and exo-xylanases for the production of xylobiose (XOS) and also suggest two-step enzymatic process for the production of said reference xylobiose (XOS) and kits comprising cellulase enzymes; see Abstract; col. 5, lines 20-40; col. 6, lines 10-16; col. 10, lines 62-67 to col. stepwise action of enzymes” in the production xylobiose from cellulose and hemicellulose (see col. 10, lines 62-67 to col. 11, lines 1-9) and reproduced below:
 “One of the embodiments of invention provides a process of hydrolysis of hemicellulose and/or cellulose and which comprises stepwise action of the enzymes. The two step action minimizes inhibitory effect of the both intermediate and final products on enzymes acting in the both steps, namely inhibitory effect of cellobiose, xylobiose and monosugars on one or more components of cellulase and/or hemicellulase enzymes and, in particular, on endo-glucanases, and cellobiohydrolases and xylobiohydrolases. In the present method, all steps of reaction are carried out in the range of the pH which is favourable to the enzymes, or any mixtures thereof, more suitable results found in the range of pH 4 to 8. The reaction pH in the two steps varies within the indicated limits depending upon the source of enzymes and the same may easily determined by all those skilled in the art.”
  Similarly, analogous art St. John et al., (Us 10,041,136 B2) also teach the isolation of an appendage dependent endoxylanase having 94.7% sequence identity to SEQ ID NO: 18 of the instant invention (see provide sequence alignment) and the use of said reference enzyme and additional enzymes for the production of xylobiose (see Abstract; Fig. 1; Fig. 6; Fig. 10-11; Fig. 20-21; col. 12, lines 23-64; claims and entire document). 
Regarding claims 1, 6, 8 and 19, the following references teach the structural and functional elements of the instant invention: UniProtKB/TrEMBL, Accession Nos. Izquierdo et al., G8LU16 (SEQ ID NO: 1); Kyrpides N., A0A318YBK9 (SEQ ID NO: 9); Rettenmaier et al., A0A4U7JJW1 (SEQ ID NO: 10); Wilson et al., A3DJS9 (SEQ ID NO: 14); Bogdanove et al., G0CEN3 (SEQ ID NO: 18), Wu et al., A0A0P0FLE3 (SEQ ID NO: 
Thus, the combined teachings of prior art; Lali et al., and St. John et al., clearly provide teaching, suggestion and motivation to a skilled artisan for a kit comprising cellulases/xylanases as disclosed in the instant invention and also provide motivation for adopting “stepwise action of enzymes”, because “The two step action minimizes inhibitory effect of the both intermediate and final products on enzymes acting in the both steps, namely inhibitory effect of cellobiose, xylobiose and monosugars on one or more components of cellulase and/or hemicellulase enzymes and, in particular, on endo-glucanases, and cellobiohydrolases and xylobiohydrolases.”
  Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Katsimpouras et al., or Nakamichi et al., and utilize an appendage dependent endoxylanase and a xylobiohydrolase in a two-step process (as suggested by Lali et al.,) to efficiently produce xylobiose and defined alodouronates and further modify the teachings of Katsimpouras et al., or Nakamichi et al., and utilize the appendage dependent endoxylanases and a xylobiohydrolases disclosed by Izquierdo et al., Kyrpides N., Rettenmaier et al., Wilson et al., Bogdanove et al., and Wu et al., in the claimed composition of the instant invention; said combined references also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Katsimpouras et al., or Nakamichi et al., Lali et al., and St. John et al.,) i.e., any composition, said host comprising a genus of polypeptides including mutants and variants of undefined/unlimited structures having the  35 U.S.C. 112(b) rejection above for claims interpretation), as taught by the instant invention and as claimed in claims 1-8 and 19-20 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-8 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsimpouras et al., (Biotechnol. Biofuels., 2019, Vol. 12: 120, pages 1-14) or Nakamichi et al., (J. Biol. Chem., 2019, Vol. 294(11): 4065-4078) and in view of Lali et al., (US 8,338,139 B2), St. John et al., (Us 10,041,136 B2) and UniProtKB/TrEMBL, Accession Nos. Izquierdo et al., G8LU16 (SEQ ID NO: 1); Kyrpides N., A0A318YBK9 (SEQ ID NO: 9); Rettenmaier et al., A0A4U7JJW1 (SEQ ID NO: 10); Wilson et al., A3DJS9 (SEQ ID NO: 14); Bogdanove et al., G0CEN3 (SEQ ID NO: 18), Wu et al., A0A0P0FLE3 (SEQ ID NO: 19) having 100% sequence identity to SEQ ID NOs: 1, 9, 10, 14, 18 and 19 of the instant invention, see provided sequence alignments.
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652